DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 09/03/2021.  Claims 21, 23-27, 30-40 are pending in the case.

Allowable Subject Matter
Claim 21, 23-27, 30 are allowed. Claims 31 and 36 would be allowable if amended as claim 21, in that the head mounted display and handheld mobile device are operated by the same user.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31, 33-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (hereinafter Montgomerie, US 2016/0291922) in view of Friedrich et al. (hereinafter Friedrich, US 2002/0044104)
In regards to independent claim 31, Montgomerie teaches a head mounted display (Montgomerie, [0057]) comprising: a display configured to display images (Montomerie, [0047]); a camera (Montogomerie, [0161]); a processor; and a memory in communication and having stored 
method of sharing a user interface between first and second mobile devices (Montgomerie, [0057], "Display devices 230 and 270 used by the remote expert 200 and the local user 110 may be, for example, a tablet, mobile phone, laptop computer, head-mounted display, etc."), the method comprising:
	receiving data indicative of a selection of an instructional sequence from a mobile device, the instructional sequence being selected at the mobile device based on a user’s selection (Montgomerie, [0164], "One or more embodiments of the present disclosure may allow a technician to connect with a remote expert for support...the remote expert may be able to deploy specific 3D models associated with the object, as well as guidance AR content...the expert could integrate, including the immediate deployment of an AR sequence (if it already exists) that the remote expert could add to, to further support the local user (e.g., a technician)");
	capture a first sequence of images with a camera in response to receiving the data indicitvae of the selected instructional sequence (Montgomerie, [0054], "loading an AR workflow from storage (2000), loading an image of a workspace from a camera (2010), executing a step of the AR workflow (2020), completing a task corresponding to the workflow step in workspace (2030), analyzing a workspace image to detect completion of the task (2040), and analyzing the workspace image to detect deviation from an expected state (2050)."), 
	detect an object within the first sequence of images, the detected object being identified by the selected instructional sequence (Montgomerie, [0083], "This information may contain details on how to perform one or more steps in a procedure. Moving from step to step may be achieved in a variety of ways...computer vision techniques that may be able analyze the image to detect real-time state 
	track the object within the first sequence of images (Montgomerie, [0058], "In such case, an AR environment may allow overlay content 240 to "stick in place" so as to remain with (or otherwise track) an object displayed on the local user display device 270 rather than remaining in the same position on the screen of the local user display device 270").
Montgomerie fails to explicitly teach displaying the instructional sequence overlaid on the first sequence of images with a display of the second mobile device. Friedrich teaches displaying the instructional sequence overlaid on the first sequence of images with a display of the    second mobile device (Friedrich, [0020], "After observation of the first point P1, i.e. after observation of the pipeline arranged in the area of the point P1, additional information is visualized in the data goggles 4 for the user 7. This additional information 11 comprises documentation data which, for the first point P1, contain work instructions for this pipeline, and for the point P2, contain the installation instruction to be carried out in a second step. In this case, the installation instruction involves the user 7 being informed of the torque and the direction of rotation of the screw connection at the point P2 by means of visualization of the supplementary data I12"). It would have been obvious to one of ordinary skill in the art, having the teachings of Montgomerie and Friedrich before him before the effective filing date of the claimed invention, to modify the AR remote assistance taught by Montgomerie to include the instructions overlay of Friedrich in order to obtain an AR remote assistance system that displays overlay instructions. One would have been motivated to make such a combination because it enables the user to locate what part the instructions are refereeing to by providing an anchored overlay.	
In regards to dependent claim 33, Montgomerie teaches wherein the display comprises a semi-transparent display screen configured to display the images in a semi-transparent manner (Montgomerie, [0004], “The AR environment may be viewed through conventional fixed displays viewed 
In regards to dependent claim 34, Montgomerie teaches the method of claim 21, further comprising a microphone, wherein the memory further has stored thereon computer-executable instructions to cause the process to receive a voice command from the user to navigate the instructional sequence with a microphone (Montgomerie, [0083], "Moving from step to step may be achieved in a variety of ways--for example, via a simple interface such as buttons; voice control with simple commands such as "next" or "back"").
In regards to dependent claim 35, Montgomerie teaches the method of claim 31, wherein the memory further has stored thereon computer-executable instruction to cause the process to:	establish a connection with a remote individual (Montgomerie, [0051-0052], "instead of a one-to-one relationship between local user and remote expert, multiple remote experts may see the field of view and interact with a single local user. In additional embodiments, the remote expert and the local user may be determined at point of contact between remote experts connecting across a network, thus allowing for a global virtual network of individuals, each of whom may have the capacity at any time to be accessed as an expert, or to take advantage of accessing any other expert); 
	receive at least a portion of the instructional sequence via the connection with the remote individual (Montgomerie, [0071], "Embodiments of the present disclosure may further provide mechanisms for storing and transmitting data defining an AR interaction. For example, such information may be stored in an XML schema and data structure or other suitable data structure. Such data may be stored in a storage device local to a development work station or to a user or may store in a network accessible storage...Data stored in any of these modes may be downloaded and unpacked from the storage to an end user's physical device (laptop, phone, tablet, digital eyewear, etc.)", [0061], "expert 
Montgomerie fails to explicitly teach displaying the received portion of the instructional sequence overlaid on the first sequence of images with the display. Friedrich teaches displaying the received portion of the instructional sequence overlaid on the first sequence of images with the display (Friedrich, [0020], "After observation of the first point P1, i.e. after observation of the pipeline arranged in the area of the point P1, additional information is visualized in the data goggles 4 for the user 7. This additional information 11 comprises documentation data which, for the first point P1, contain work instructions for this pipeline, and for the point P2, contain the installation instruction to be carried out in a second step. In this case, the installation instruction involves the user 7 being informed of the torque and the direction of rotation of the screw connection at the point P2 by means of visualization of the supplementary data I12"). It would have been obvious to one of ordinary skill in the art, having the teachings of Montgomerie and Friedrich before him before the effective filing date of the claimed invention, to modify the AR remote assistance taught by Montgomerie to include the instructions overlay of Friedrich in order to obtain an AR remote assistance system that displays overlay instructions. One would have been motivated to make such a combination because it enables the user to locate what part the instructions are refereeing to by providing an anchored overlay.	
Independent claim 36 is in the same context as claim 31; therefore it is rejected under similar rationale.
In regards to dependent claim 38, Montgomerie teaches wherein the instructional sequence comprises a set of repair instructions for repairing the tracked object (Montgomerie, [0083], "This information may contain details on how to perform one or more steps in a procedure...With this detection algorithm, it may be possible to guide a worker through repair procedures without extensive training".
Dependent claim 39 is in the same context as claim 34; therefore it is rejected under similar rationale.
Dependent claim 40 is in the same context as claim 35; therefore it is rejected under similar rationale.


Claim 32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie in view of Friedrich and Moretti et al. (hereinafter Moretti, US 2017/0054735).
In regards to dependent claim 32, Montgomerie teaches the method of claim 21, wherein the mobile device comprises an auxiliary input device, different from the touch screen, configured to receive input from the user (Montgomerie, [0083], "Moving from step to step may be achieved in a variety of ways--for example, via a simple interface such as buttons; voice control with simple commands such as "next" or "back"). Montgomerie fails to explicitly teach wherein the mobile device comprises a touch screen configured to receive input from the user. Moretti teaches wherein the mobile device comprises a touch screen configured to receive input from the user (Moretti, [0055], "The illustrated client 160 is intended to encompass any computing device such as a desktop computer, laptop/notebook computer, mobile device, smartphone, personal data assistant (PDA), tablet computing device, one or more processors within these devices, or any other suitable processing device. For example, the client 160 may comprise a computer that includes an input device, such as a keypad, touch screen, or other device that can accept user information"). It would have been obvious to one of ordinary skill in the art, having 
Dependent claim 37 is in the same context as claim 32; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to 21, 23-27, 30 have been fully considered and are persuasive.  The 35 USC 103 of claims 21, 23-27, 30 has been withdrawn are in an allowed state. The only rejections remaining are for previously presented claims 31-40. Amendment to indicate the head mounted display and handheld mobile device are operated by the same user would overcome the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171